Lazer, J.,
concurs in the result, with the following memorandum, in which Mangano, J., concurs. Although I concur, I cannot agree that a $1 per page charge is a reasonable charge for reproduction of a hospital record no matter how lengthy it may be. It seems to me that economies of scale should reduce the per page cost as the number of pages increases. While I would otherwise have been inclined to remit the matter for an evidentiary hearing to explore the relationship between the costs and charges, petitioner’s counsel has categorically rejected the idea of such a hearing. Since I cannot say that the charge is unreasonable as a matter of law, I vote to affirm.